Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species I, drawn to Figs. 1-41 in the reply filed on 09/07/2022
is acknowledged. The traversal is on the ground(s) that the Species II-VII pertain to the operations of the
apparatus of Species I. This is not found persuasive because while the Applicant, for example, indicates
on Page 9, ¶0069 of the Specifications filed 10/16/2020 that Figure 41 is specifically drawn to Fig. 2
above which does positively cite associated figures, the Applicant has chosen to outline the Species II-VII
on page 9, in ¶0070-0073, that each respective species applies to a block diagram or flow charts pertains
which both pertain to an air management device and an air management apparatus according to an and
“other/another embodiments”, and not the embodiments described above, as in the example; further the
Species II-VII does not require the all physical limitations of the elected invention, but pertains to methods
of use separate from the elected species, as outlined by the Applicant themselves in the original
Specifications filed 10/16/2020, with the additional burden previously outlined in the Restriction/Election
Requirement filed 08/03/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  
the at least one fan…. configured to pop-up above an upper surface of the housing (Figure 16 shows element 200 popping up above an upper surface of the housing; the fan 224 in fact does not itself, pop-up above the upper surface of the housing)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 8 is objected to because of the following informalities:  Claim 8 recites a limitation pertaining to “an upper end of spaces”, of which the Examiner would suggest at least inserting the word “the” in front of just the word “spaces” to make it a complete sentence, much less draw upon previous antecedent basis for the spaces that exist in claims 7, 6, 5, & 1, of which all designate the, positively recited, spaces.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 10 recites the limitation of “the at least one fan being provided in the duct and configured to pop-up above an upper surface of the housing”, which is unclear as the Applicants own Figures 10 & 16 shows the fan 224, and in particular, Figure 16 shows element 200 popping up above an upper surface of the housing; the fan 224 in fact does not itself, pop-up above the upper surface of the housing. For examination purposes the limitation will be interpreted as the at least one fan being provided in a duct, as the disclosure does not support the claim language of the fan 224 being itself configured to pop-up above the upper surface of the housing. 

	Claim 10 recites the limitation of “the duct” in line 4, which is unclear as the same claim introduces both a vertical duct and a connection duct, and reciting “the duct” in line 4 leads the Examiner to be unclear as to which duct the Applicant is referring to. For examination purposes, the duct will be interpreted as the vertical duct.

Claim 16 recites the limitation “wherein a plurality of openings has a cylindrical shape for impeller blades of the impellers to rotate therein”, which is unclear as a plurality of openings has already established antecedent basis in claim 11 in lines 8-9 regarding the impeller guide, of which claim 16 depends from. For examination purposes, the plurality of openings in claim 16 is referring to the previously established plurality of openings in claim 11. All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR 20130043980), hereinafter referred to as Hwang, in view of Jin (CN1752603).

Regarding claim 1, Hwang (KR 20130043980) shows an air management device comprising: 
a housing (Fig. 1) configured to be placed over a floor of a livable space (Fig. 1, ¶0002 – the housing is configured to be placed over a floor of a livable space) and having an inlet (4, Fig. 6); an inlet guide (70 (76/78), Fig. 8) provided adjacent to the inlet (Fig. 6) for guiding the air passing through the inlet to an air flow passage (see Annotated Figure 1) in the housing; a heat exchanger (8, Fig. 6) provided in the air flow passage (see Annotated Figure 1); a guide (50/70, Fig. 6) having a plurality of spaces (12/14/70/72/74, Fig. 6) communicating with the air flow passage (Fig. 6 – the plurality of spaces of the guide communicates with the air flow passage, as the guide receives air from the air flow passage); a plurality of impellers (80/90, Fig. 8) provided in the plurality of spaces (Fig. 8) to divide the air passing through the heat exchanger into a plurality of paths (Fig. 6); and a plurality of discharge ports (Fig. 6 – the plurality of discharge ports is generally located at element 27, which is divided into a plurality of discharge ports by element 29) formed in an upper section of the housing (Fig. 6) corresponding to positions of the plurality of spaces (Fig. 6) so as to exhaust air to outside of the housing (Fig. 6).  
However, Hwang lacks showing the inlet located at a lower section of the housing.
Jin (CN1752603), an air conditioner with a pop-up duct, is in the same field of endeavor as Hwang which is a pop-up duct.
Jin teaches the inlet (27, Fig. 4b) located at a lower section of the housing (Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide the inlet located at a lower section of the housing, which would provide the inlet near the heat exchanger in order to more efficiently exchange heat between the air flowing in through the inlet and the refrigerant (¶0052).


    PNG
    media_image1.png
    770
    773
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Hwang shows wherein the inlet guide has an inclined surface (76, Fig. 6) facing the inlet (Fig. 6).  

Regarding claim 3, Hwang shows wherein a front end of the inlet guide extends toward a back plate of the housing (Fig. 8 – a front end of the inlet guide 70, which at least comprises of elements 76 & 78, extends toward a back plate 6 of the housing), and the inlet guide extends a width of the inlet in a front to rear direction of the housing (Fig. 6).  
Regarding claim 3 and the limitation the inlet guide extends at least two thirds (2/3) of a width of the inlet in a front to rear direction of the housing, this is considered to be Optimization of Ranges. The courts have held that where general condition of claim is disposed in the prior art Hwang, where Hwang shows the inlet guide 70 comprises of elements 76 & 78 extends in a certain width of the inlet in a front and rear direction of the housing. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.A)

Regarding claim 4, Hwang shows wherein an upper guide (78, Fig. 6) is provided to form an upper surface for the air flow passage (see Annotated Figure 1), and the upper guide extends from a back plate of the housing to the guide (Fig. 6 – the upper guide extends from an area of a back plate 6 of the housing, to the guide 50/70).  

Regarding claim 9, Hwang shows wherein the guide includes a branch air flow passage (12,30/14,32, Fig. 1/4 – the branch air flow passage exists as passages through spaces 12 and through left panel 34, as well as through spaces 14 and through the right panel 32) provided on at least one side of the guide (Fig. 4), the branch air flow passage communicates with at least one of the spaces of the guide to direct air to at least one fan provided at least one end of the housing (Fig. 1/6).  

Claims 5-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR 20130043980), hereinafter referred to as Hwang, in view of Jin (CN1752603), in further view of  Hwang (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 5, Hwang shows elements of the claimed invention as stated above in claim 1 including the plurality of spaces.
However, Hwang lacks showing wherein each of the plurality of spaces has a cylindrical shape.  
Hwang ‘642 (KR20180123642), a ventilation device, is in the same field of endeavor as Hwang which is a ventilation device.
Hwang ‘642 teaches wherein each of the plurality of spaces (125d, Fig. 5) has a cylindrical shape (Fig. 5 – the each of the plurality of spaces is formed around the periphery of a cylindrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide wherein each of the plurality of spaces has a cylindrical shape, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Regarding claim 6, Hwang shows wherein an impeller inlet (72/74, Fig. 6) of each of the spaces faces the heat exchanger (Fig. 6).  

Regarding claim 7, Hwang shows wherein an impeller outlet (see Annotated Figure 1) of each of the spaces has a cross section smaller than the impeller inlet (72/74, Fig. 6).  

Regarding claim 8, Hwang shows wherein the impeller outlet is formed at an upper end of spaces (see Annotated Figure 1).  

Regarding claim 10, Hwang shows wherein the housing includes a vertical duct (see Annotated Figure 1) at the at least one end of housing (see Annotated Figure 1), and further comprising a connection duct (see Annotated Figure 1) between the vertical duct and the branch air flow passage (Fig. 1/4/6/see Annotated Figure 1) to allow passage of the air to the vertical duct (see Annotated Figure 1).
However, Hwang lacks showing the at least one fan being provided in the duct and configured to pop-up above an upper surface of the housing.
Hwang ‘642 teaches the at least one fan (127, Fig. 2) being provided in the duct (see Annotated Figure 2) and configured to pop-up above an upper surface of the housing (1, Fig. 1/7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide the at least one fan being provided in the duct and configured to pop-up above an upper surface of the housing, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

    PNG
    media_image2.png
    647
    718
    media_image2.png
    Greyscale

Annotated Figure 2

Claims 11-12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR 20130043980), hereinafter referred to as Hwang, in view of Jin (CN1752603).

Regarding claim 11, Hwang (KR20130043980) shows an air management device comprising: a housing (Fig. 1) having an inlet (4, Fig. 6); an inlet guide (Fig. 4 – the inlet guide is the structure located in Figure 4 where element 4 is indicated) configured to guide the air passing through the inlet to an air flow passage (see Annotated Figure 1) in the housing (Fig. 6); a heat exchanger (8, Fig. 6) provided in the air flow passage (see Annotated Figure 1); an upper guide (78, Fig. 6) provided over an upper portion of the air flow passage (see Annotated Figure 1) and configured to guide the air to the heat exchanger (Fig. 6); an impeller guide (50/70Fig. 8) having a plurality of openings (12/14, Fig. 8/ see Annotated Figure 1 – the plurality of openings comprises multiple openings, including elements 12/14 and also openings named impeller outlets at the top and the bottom of the impeller guide, as in Annotated Figure 1) communicating with the air flow passage (Fig. 6); a plurality of impellers (80/90, Fig. 8) provided in the plurality of openings (Fig. 8) and configured to create an air flow in the air flow passage (Fig. 6) and dividing the air flow into a plurality of paths (Fig. 4/6 – the plurality of impellers 80/90 are configured to divide the air flow into a plurality of paths, (12/30)/(14/32/)/21/plurality of discharge ports); and a plurality of discharge ports (Fig. 6 – the plurality of discharge ports is generally located at element 27, which is divided into a plurality of discharge ports by element 29) formed at a front surface of the housing (Fig. 1) communicating with the plurality of paths (Fig. 4/6 – the plurality of discharge ports communicates with the plurality of discharge paths, as the air directed towards the plurality of discharge ports, communicably originates from the plurality of impellers moving air to the plurality of discharge paths, which comprises of the plurality of discharge ports) to discharge the air in front of the housing (Fig. 6).   
However, Hwang lacks showing the inlet formed in a lower section of the housing.
Jin (CN1752603), an air conditioner with a pop-up duct, is in the same field of endeavor as Hwang which is a pop-up duct.
Jin teaches the inlet (27, Fig. 4b) formed in a lower section of the housing (Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide the inlet formed in a lower section of the housing, which would provide the inlet near the heat exchanger in order to more efficiently exchange heat between the air flowing in through the inlet and the refrigerant (¶0052).

Regarding claim 12, Hwang shows wherein the upper guide extends from a rear of the housing (6, Fig. 6 – the upper guide extends from a rear of the housing 6) to the impeller guide (Fig. 6/8) and extends over an upper end of the heat exchanger (Fig. 6).  

Regarding claim 20, Hwang shows wherein the inlet of the housing is oriented parallel to the heat exchanger (Fig. 6).
	Regarding claim limitation “wherein the inlet of the housing is oriented perpendicular to the heat exchanger”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the inlet of the housing being oriented perpendicular to the heat exchanger instead of the inlet of the housing being oriented parallel to the heat exchanger, because applicant has not disclosed that the inlet of the housing being oriented perpendicular to the heat exchanger provides an advantage, is used for particular purpose , or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the inlet of the housing being oriented perpendicular to the heat exchanger or the inlet of the housing being oriented parallel to the heat exchanger, because both orientations performs the function of the heat exchanger, equally well. (MPEP 2144.04, Sect VI.C). 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR 20130043980), hereinafter referred to as Hwang, in view of Jin (CN1752603), in further view of Lee et al (US 2017/0176026), hereinafter referred to as Lee.

Regarding claim 13, Hwang shows elements of the claimed invention as stated above in claim 12 including the upper guide and the rear of the housing.
However, the combination of Hwang & Jin lacks showing wherein the upper guide connects to the rear at an angle greater than 90 degrees.
Lee (US 2017/0176026), an air conditioner with a guide, is in the same field of endeavor as Hwang which is an air conditioner with a guide.
 Lee teaches wherein the upper guide (see Annotated Figure 4) connects to the rear (see Annotated Figure 4) at an angle greater than 90 degrees (see Annotated Figure 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Jin to incorporate the teachings of Lee to provide wherein the upper guide connects to the rear at an angle greater than 90 degrees, which would provide more space for a functional layout of an air conditioner that comprises an outlet that is designed to hide the outlet while also providing for peripheral components (¶0004). 

    PNG
    media_image3.png
    538
    737
    media_image3.png
    Greyscale

Annotated Figure 4

Regarding claim 14, Hwang shows wherein the upper guide has a curved surface (76, Fig. 6 – the upper guide comprises of a part 76 that has a curved surface that curves into the impeller guide).  

Regarding claim 15, Hwang shows elements of the claimed invention as stated above in claim 14 including the rear of the housing and the upper guide.
However, the combination of Hwang & Jin lacks showing wherein an inner surface of the rear connected to the upper guide has a curved surface continuous with the upper guide.
Lee teaches wherein an inner surface of the rear connected to the upper guide has a curved surface continuous with the upper guide (Fig. 4 – as the Applicant shows in their own Figure 5 with elements 13 and 112, and as the Applicant states in ¶0092, Lines 7-9 that the back plate 13 and the upper guide 112 is to be a continuous curved surface rather than abrupt coupling joints, as does Lee show an inner surface of the rear of the housing that is connected to the upper guide, has a curved surface, and is a single continuous surface bereft of coupling joints).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hwang & Jin to incorporate the teachings of Lee to provide wherein an inner surface of the rear connected to the upper guide has a curved surface continuous with the upper guide, which would provide more space for a functional layout of an air conditioner that comprises an outlet that is designed to hide the outlet while also providing for peripheral components (¶0004).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (KR 20130043980), hereinafter referred to as Hwang, in view of Jin (CN1752603), in further view of Hwang (KR20180123642), hereinafter referred to as Hwang ‘642.

Regarding claim 16, Hwang shows wherein a plurality of openings (12/14, Fig. 8) has a shape for impeller blades of the impellers to rotate therein (Fig. 8).  
	However, Hwang lacks showing the plurality of openings having a cylindrical shape.
Hwang ‘642 (KR20180123642), a ventilation device, is in the same field of endeavor as Hwang which is a ventilation device.
Hwang ‘642 teaches the plurality of openings (125b, Fig. 5) having a cylindrical shape (Fig. 5 – the each of the plurality of spaces is formed around the periphery of a cylindrical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Hwang ‘642 to provide the plurality of opening having a cylindrical shape, which would provide a device that can forcibly circulate air that rises and lowers to provide discharge air at different heights and angles.

Regarding claim 17, Hwang shows wherein impeller inlets (72/74, Fig. 6) to suction air into the openings faces the heat exchanger (Fig. 6).  

Regarding claim 18, Hwang shows wherein impeller outlets (see Annotated Figure 1) of the air exiting the openings faces the discharge ports (see Annotated Figure 1) and have a cross section smaller than impeller inlets (72/74, Fig. 6). 

Regarding claim 19, Hwang shows wherein the impeller outlets are formed at an upper section of the openings (Fig. 8/Annotated Figure 3 – as can be seen in Fig. 8, there are multiple sections that each constitute impeller outlets, with more than one impeller outlet formed at an upper section of the plurality of openings).  

    PNG
    media_image4.png
    388
    422
    media_image4.png
    Greyscale

Annotated Figure 3

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762